UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35520 GIGOPTIX, INC. (Exact name of registrant as specified in its charter) Delaware 26-2439072 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 130 Baytech Drive San Jose, CA95134 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer ¨ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of Common Stock outstanding as of May 3, 2013, the most recent practicable date prior to the filing of this Quarterly Report on Form 10-Q, was 22,329,758 shares. Table of Contents PAGE NO PART I FINANCIAL INFORMATION ITEM 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2013 and April 1, 2012 4 Condensed Consolidated Statements of Comprehensive Loss for the three ended March 31, 2013 and April 1, 2012 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and April 1, 2012 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 27 ITEM 4 Controls and Procedures 27 PART II OTHER INFORMATION ITEM 1 Legal Proceedings 27 ITEM 1A Risk Factors 29 ITEM 6 Exhibits 31 2 Table of Contents PART I FINANCIAL INFORMATION GIGOPTIX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) March 31, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Line of credit Other current liabilities Total current liabilities Other long term liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders’ equity: Preferred stock, $0.001 par value; 1,000,000 shares authorized; no shares issued and outstanding as of March 31, 2013 and December 31, 2012 - - Common stock, $0.001 par value; 50,000,000 shares authorized as of March 31, 2013 and December 31, 2012; 22,329,758 and 22,205,746 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively 22 22 Additional paid-in capital Treasury stock, at cost; 701,754 shares as of March 31, 2013 and December 31, 2012, respectively ) ) Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements The condensed consolidated balance sheet at December 31, 2012 has been derived from the audited consolidated financial statements at that date. 3 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, 2013 April 1, 2012 Total revenue $ $ Total cost of revenue Gross profit Research and development expense Selling, general and administrative expense Restructuring expense Special litigation-related expense Total operating expenses Loss from operations ) ) Interest expense, net ) ) Other income (expense), net ) Loss before provision for income taxes ) ) Provision for income taxes 13 16 Net loss $ ) $ ) Net loss per share—basic and diluted $ ) $ ) Weighted average number of shares used in per share calculations - basic and diluted See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (Unaudited) Three Months Ended March 31, 2013 April 1, 2012 Net loss $ ) $ ) Other comprehensive income (loss), net of tax Foreign currency translation adjustment 8 74 Change in pension liability in connection with actuarial gain (loss) - ) Other comprehensive income (loss), net of tax 8 20 Comprehensive loss $ ) $ ) See accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March, April 1, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Change in fair value of warrants ) 16 Gain on sale of property and equipment ) - Changes in operating assets and liabilities, net of acquisition: Accounts receivable, net ) ) Inventories ) ) Prepaid and other current assets ) ) Other assets 12 4 Accounts payable ) Accrued restructuring 13 ) Accrued compensation Other current liabilities ) ) Other long-term liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale and maturity of investments - Purchases of property and equipment ) ) Proceeds from sale of property and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of stock - 81 Taxes paid related to net share settlement of equity awards ) - Net borrowings on line of credit Repayment of capital lease ) ) Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents 58 ) Net increase (decrease) in cash and cash equivalents ) 9 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ 54 $ See accompanying Notes to Condensed Consolidated Financial Statements 6 Table of Contents GIGOPTIX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1—ORGANIZATION AND BASIS OF PRESENTATION Organization GigOptix Inc. (“GigOptix” or the “Company”) is a leading fabless supplier of semiconductor components that enable high speed information streaming over network infrastructures, within data centers and in user devices. The business is made up of two product lines: High-Speed Communications products and Industrial products. The High-Speed Communications product line offers a broad portfolio of high performance optical and wireless components to telecommunication (“telecom”) and data communication (“datacom”) customers, including i) mixed signal radio frequency integrated circuits (“RFIC”), such as 40G and 100G laser and optical modulator drivers and trans-impedance amplifiers (“TIA”) for telecom, datacom, and consumer electronic fiber-optic applications; ii) power amplifiers and transceivers for microwave and millimeter wave monolithic microwave integrated circuit (“MMIC”) wireless applications including 73 Ghz and 83 GHz power amplifiers and transceiver chips; iii) thin film polymer on silicon (“TFPS”) optical modulators for 40G and 100G fiber-optic telecom; and iv) integrated systems in a package (“SIP”) solutions for both fiber-optic and wireless applications.The High-Speed Communications product line also partners with key customers on joint development projects that generate engineering project revenue for the Company while helping to position the Company for future product revenues with these key customers. The Industrial product line offers a wide range of digital and mixed-signal application specific integrated circuit (“ASIC”) solutions for industrial, military, avionics, medical and communications markets.The Industrial product line partners with ASIC customers on development projects that generate engineering project revenue for the Company that directly lead to future product revenues with these ASIC customers. GigOptix, Inc., the successor to GigOptix LLC, was formed as a Delaware corporation in March 2008 in order to facilitate a combination between GigOptix LLC and Lumera Corporation (“Lumera”). Before the combination, GigOptix LLC acquired the assets of iTerra Communications LLC in July 2007 (“iTerra”) and Helix Semiconductors AG (“Helix”) in January 2008. On November 9, 2009, GigOptix acquired ChipX, Incorporated (“ChipX”).On June 17, 2011, GigOptix acquired Endwave Corporation (“Endwave”).As a result of the acquisitions, Helix, Lumera, ChipX and Endwave all became wholly owned subsidiaries of GigOptix. GigOptix Gmbh In March 2013, the Company established a German subsidiary, GigOptix GmbH. The subsidiary will be engaged in research and development for the Company’s High-Speed Communication product line including electro-optical products. Basis of Presentation The Company’s fiscal year ends on December 31. For quarterly reporting, the Company employs a five-week, four-week, four-week, reporting period. The first quarter of 2013 ended on Sunday, March 31, 2013. The first quarter of fiscal 2012 ended on Sunday, April 1, 2012. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. The accompanying unaudited condensed consolidated financial statements as of March 31, 2013 and for the three months ended March 31, 2013 and April 1, 2012, have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Article 10 of Securities and Exchange Commission (“SEC”) Regulation S-X, and include the accounts of the Company and all of its subsidiaries. Accordingly, they do not include all of the information and footnotes required by such accounting principles for annual financial statements.The condensed consolidated results of operations for the three months ended March 31, 2013 are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year ending December 31, 2013. It is suggested that these condensed consolidated financial statements be read in conjunction with the financial statements and the notes thereto included in the Company’s Annual Report for the year ended December 31, 2012 on Form 10-K (the “2012 Form 10-K”). Certain prior year financial statement amounts have been reclassified to conform to the current year’s presentation.These reclassifications had no impact on previously reported total assets, stockholders’ equity or net loss. 7 Table of Contents Use of Estimates The preparation of consolidated financial statements in conformity with U.S. GAAP requires management to make estimates, judgments and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reported periods. These judgments can be subjective and complex, and consequently, actual results could differ materially from those estimates and assumptions. Descriptions of these estimates and assumptions are included in the 2012 Form 10-K and the Company encourages you to read its 2012 Form 10-K for more information about such estimates and assumptions. NOTE 2—BALANCE SHEET COMPONENTS Accounts receivable, net consisted of the following (in thousands): March 31, December 31, Billed accounts receivable $ $ Unbilled accounts receivable Allowance for doubtful accounts ) ) $ $ Property and equipment, net consisted of the following (in thousands, except depreciable life): Life March 31, December 31, (In years) Network and laboratory equipment 3 – 5 $ $ Computer software and equipment 2 – 3 Furniture and fixtures 3 –10 Office equipment 3 – 5 Leasehold improvements 1 – 5 Construction-in-progress — Accumulated depreciation and amortization ) ) Property and equipment, net $ $ For the three months ended March 31, 2013 and April 1, 2012, depreciation expense related to property and equipment was $572,000 and $651,000, respectively. In addition to the property and equipment above, the Company has prepaid licenses. For the three months ended March 31, 2013 and April 1, 2012, amortization related to these prepaid licenses was $89,000 and $90,000, respectively. Inventories consisted of the following (in thousands): March 31, December 31, Raw materials $ $ Work in process Finished goods $ $ 8 Table of Contents Accrued and other current liabilities consisted of the following (in thousands): March 31, December 31, Amounts billed to the U.S. government in excess of approved rates $ $ Warranty liability Customer deposits Capital lease obligations, current portion Restructuring liabilities, current portion Other $ $ The Company generally offers a one year warranty on its products. The Company records a liability based on estimates of the costs that may be incurred under its warranty obligations and charges to the cost of product revenue the amount of such costs at the time revenues are recognized. The warranty obligation is affected by product failure rates, material usage and service delivery costs incurred in correcting a product failure. The estimates of anticipated rates of warranty claims and costs per claim are primarily based on historical information and future forecasts. Changes in the Company’s product warranty liability during the three months ended March 31, 2013 and April 1, 2012 are as follows (in thousands): Three months ended March 31, 2013 April 1, 2012 Beginning balance $ $ Warranties accrued - Warranties settled or reversed ) ) Ending balance $ $ 9 Table of Contents NOTE 3—FAIR VALUE The following table summarizes the Company’s financial assets and liabilities measured at fair value on a recurring basis as of March 31, 2013 and December 31, 2012 (in thousands): Fair Value Measurements Using Carrying Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) March 31, 2013: Assets: Cash equivalents: Money market funds $ $ $
